Case: 18-50828   Document: 00515068424     Page: 1   Date Filed: 08/08/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                 No. 18-50828
                                                                      FILED
                                                                 August 8, 2019
                                                                 Lyle W. Cayce
UNITED STATES OF AMERICA,                                             Clerk

             Plaintiff - Appellant

v.

CARLOS PEDROZA-ROCHA,

             Defendant - Appellee



                Appeal from the United States District Court
                     for the Western District of Texas



Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:
      The district court dismissed Carlos Pedroza-Rocha’s indictment for
illegal reentry following removal under 8 U.S.C. § 1326, finding that the
immigration judge in the underlying removal proceeding lacked jurisdiction.
While this appeal was pending, this court issued an opinion in an analogous
immigration appeal that forecloses the arguments advanced by Pedroza-Rocha
that were adopted by the district court below. For that reason, we REVERSE
and REMAND.
                                      I.
      Defendant–appellee Carlos Pedroza-Rocha, a citizen of Mexico without
lawful status in the United States, entered the country on or about March 12,
    Case: 18-50828    Document: 00515068424     Page: 2   Date Filed: 08/08/2019



                                 No. 18-50828
2003. He was not admitted or paroled by an immigration officer. Shortly
thereafter, Pedroza-Rocha pleaded guilty in Texas state court to the crime of
burglary of a habitation and was sentenced to ten years of community
supervision. Around the same time, the Government issued Pedroza-Rocha a
notice to appear (“NTA”) for removal proceedings before an immigration judge
(“IJ”). The NTA informed Pedroza-Rocha that he was present in the United
States without lawful status and was therefore removable. It also specified the
place where Pedroza-Rocha was to appear, but not the date and time, instead
stating only that the date and time were “to be set.” Around two months later,
the immigration court issued a notice of hearing to Pedroza-Rocha, which
specified the date and time for Pedroza-Rocha’s hearing. At the hearing, the IJ
ordered Pedroza-Rocha removed from the United States, and the resulting
removal order (the “2003 Removal Order”) was entered on May 27, 2003.
      In 2009, Pedroza-Rocha was again discovered in the United States when
he was arrested for drunk driving in El Paso, Texas. Shortly thereafter,
Pedroza-Rocha pleaded guilty in federal court to illegally reentering the United
States after removal in violation of 8 U.S.C. § 1326. He was sentenced to 10
months in prison. Additionally, the state court revoked his term of community
supervision for the 2003 burglary conviction, and it sentenced him to two years
in prison on that charge. Following his release from state custody, the
Government reinstated the 2003 Removal Order and removed Pedroza-Rocha
to Mexico. In 2011 and again in 2015, Pedroza-Rocha unlawfully reentered the
United States and was removed, again through reinstatement of the 2003
Removal Order.
      In May of 2017, after having been removed four times pursuant to the
2003 Removal Order, Pedroza-Rocha was arrested for assault in El Paso. A
federal grand jury thereafter indicted Pedroza-Rocha for illegal reentry under
§ 1326. This case concerns that indictment.
                                       2
     Case: 18-50828       Document: 00515068424         Page: 3     Date Filed: 08/08/2019



                                       No. 18-50828
       Pedroza-Rocha moved to dismiss the indictment, arguing that the 2003
Removal Order could not support a conviction. Pointing to the recent Supreme
Court decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), Pedroza-Rocha
argued that the NTA he received in 2003 (which resulted in the 2003 Removal
Order) was invalid because it did not include a date and time for his hearing.
Immigration regulations provide that jurisdiction vests upon the filing of a
“charging document,” which includes an NTA. 8 C.F.R. §§ 1003.13-14. 1 Thus,
Pedroza-Rocha reasoned, the IJ in the 2003 proceeding lacked subject-matter
jurisdiction, and the 2003 Removal Order was a nullity.
       The district court agreed with Pedroza-Rocha and dismissed the
indictment. Citing Pereira, the district court held that the defect in the 2003
NTA (the absence of a date and time for the removal hearing) divested the IJ
of jurisdiction to enter the 2003 Removal Order. Because the IJ had no
jurisdiction, the district court reasoned, each subsequent removal (each
predicated on reinstatement of the 2003 Removal Order) was also invalid. The
district court then concluded that, because the 2003 Removal Order was
invalid, each time that Pedroza-Rocha was removed pursuant to the 2003
Removal Order, he was not “removed” for purposes of § 1326, and therefore
could not be convicted under that statute. The district court held, in the
alternative, that Pedroza-Rocha was permitted to collaterally attack under
§ 1326(d) the 2003 Removal Order and each subsequent removal based on that
order. The district court therefore dismissed the indictment. The Government




       1Section 1003.14(a) provides that “[j]urisdiction vests, and proceedings before an
Immigration Judge commence, when a charging document is filed with the Immigration
Court by the Service.” Section 1003.13, in turn, defines a “charging document” as “the written
instrument which initiates a proceeding before an Immigration Judge,” including “a Notice
to Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to Rescind
and Request for Hearing by Alien.”
                                              3
    Case: 18-50828     Document: 00515068424     Page: 4   Date Filed: 08/08/2019



                                  No. 18-50828
now appeals. During the pendency of this appeal, the Department of Homeland
Security removed Pedroza-Rocha to Mexico.
                                       II.
                                       A.
      Pedroza-Rocha first argues that his deportation during the pendency of
this appeal moots this case. This court has a continuing obligation to assure
itself of its own jurisdiction, sua sponte if necessary. Bass v. Denney (In re
Bass), 171 F.3d 1016, 1021 (5th Cir. 1999). Article III’s grant of federal
jurisdiction requires a live controversy at all stages of a case. Campbell-Ewald
Co. v. Gomez, 136 S. Ct. 663, 669 (2016). If the controversy between the parties
is extinguished while a case is pending on appeal, this court must dismiss it as
moot. Id. “A case becomes moot, however, ‘only when it is impossible for a court
to grant any effectual relief whatever to the prevailing party.’” Id. (quoting
Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307 (2012)).
      This court has once before considered the question of whether a
defendant’s removal moots the Government’s appeal from a district court’s
dismissal of an indictment. In United States v. Sarmiento-Rozo, 592 F.2d 1318
(5th Cir. 1979), the defendants—Colombian nationals arrested on the high
seas—had been indicted for attempting to import marijuana. Id. at 1319. The
district court dismissed the indictment on the grounds that it lacked subject-
matter jurisdiction. Id. Shortly after the district court’s dismissal of the
indictment, the defendants were removed to Colombia. Id. One question on
appeal was whether the defendants’ removal mooted the case. The court held
that it did. The court reasoned that if it were to conclude that the indictment
was wrongly dismissed, it could not afford the Government any relief because
“[t]he defendants cannot be tried in absentia” because they “have a
constitutional right to be present at their trial, to testify on their own behalf,
and to confront the witnesses against them.” Id. at 1320. The court was
                                        4
    Case: 18-50828     Document: 00515068424     Page: 5   Date Filed: 08/08/2019



                                  No. 18-50828
unpersuaded by the Government’s contention that it would suffer collateral
legal consequences (e.g., the district court decision being used as the law of the
case in a parallel civil suit against the defendants) if the court failed to
intervene, writing that “courts have been sensitive to the mere possibility of
collateral consequences only in criminal cases following imposition of a
criminal sanction.” Id. at 1321. In the case before it, however, the court
explained that “there has been no criminal conviction and no equivalent
restraint on the government’s ability to impose legal disabilities on the
defendants.” Id. The court therefore vacated and remanded to the district court
with instructions to dismiss the indictment as moot.
      In the intervening years, the Supreme Court weighed in on this issue,
albeit briefly in a footnote. In United States v. Villamonte-Marquez, 462 U.S.
579 (1983), the defendants were convicted of various drug crimes, but the
convictions were reversed on appeal on Fourth Amendment grounds. Id. at
583-84. Before the case reached the Supreme Court, the defendants were
deported and the charges against them were dismissed with the consent of the
Government. Id. at 581 n.2. The defendants “briefly” argued that this mooted
the case, citing Sarmiento-Rozo. Id. The Supreme Court acknowledged that
Sarmiento-Rozo “provide[d] some authority for [the defendants’] argument”
but nevertheless “reject[ed] the contention.” Id. The Court noted the
“possibility that [the defendants] could be extradited and imprisoned for their
crimes, or if [the defendants] manage to re-enter this country on their own they
would be subject to arrest and imprisonment for these convictions.” Id. Since
reversal of the appeals court’s judgment would reinstate that conviction, the
Court found it was in a position to afford relief to the Government with a
favorable disposition and therefore found that a live controversy persisted. Id.
      We read Villamonte-Marquez, at the very least, to severely undermine
Sarmiento-Rozo. First, the Court in Villamonte-Marquez acknowledged that
                                        5
    Case: 18-50828      Document: 00515068424        Page: 6    Date Filed: 08/08/2019



                                    No. 18-50828
Sarmiento-Rozo provided some support for the defendants’ argument, but
nonetheless rejected that argument. 462 U.S. at 581 n.2. Second, the
Villamonte-Marquez Court relied on the possibility of the defendants being
extradited to the United States or returning to the United States to reach its
conclusion that a live controversy existed in that case. 2 This reasoning would
have applied equally to the facts of Sarmiento-Rozo: similarly there, the
Colombian defendants could have returned to the United States following
deportation.
      Pedroza-Rocha seeks to distinguish his case and Sarmiento-Rozo from
Villamonte-Marquez by arguing that the former two cases involve an
indictment, while the latter involved a conviction. We do not see this as a
distinction with a difference. In either case, the Government suffers a concrete
injury when the court refuses to intervene. If in this case, for example, the
court dismisses this appeal as moot and Pedroza-Rocha returns, the
Government will be required to once again present evidence to a grand jury
and procure another indictment. This will require the expenditure of time and
resources by the Government. Such an injury, whatever its likelihood, is
sufficient under Villamonte-Marquez to create a live controversy despite
defendant’s deportation. Cf. United States v. Suleiman, 208 F.3d 32, 38 (2d Cir.
2000) (“Though arguably speculative, the possibilities of extradition or re-entry
into the United States are precisely the kind of circumstances recognized in
Villamonte–Marquez       ...   as   preventing     deportation     from   mooting     a
Government criminal appeal seeking an enhanced sentence.”). Accordingly,
Villamonte-Marquez dictates that a live controversy persists in this case.



      2 Pedroza-Rocha points out that Mexico’s extradition treaty with the United States
makes it unlikely that he will be extradited from Mexico. Whatever the merits of that
argument, it cannot be disputed that, given his history, Pedroza-Rocha may return to the
United States for a sixth time.
                                           6
    Case: 18-50828     Document: 00515068424    Page: 7   Date Filed: 08/08/2019



                                 No. 18-50828
        At oral argument, counsel for Pedroza-Rocha contended that Spencer v.
Kemna, 523 U.S. 1 (1998), requires this court to dismiss this case as moot, the
above authorities notwithstanding. In that case, a habeas petitioner sought to
challenge the revocation of his parole, even though he had been released from
prison. Id. at 8. Arguing that a live controversy existed, Spencer noted that the
revocation of his parole might be used to increase his sentence in a future
criminal proceeding. Id. at 15. The Court rejected this argument, citing the
established principle that mootness cannot be avoided by “general assertions
or inferences that in the course of their activities respondents will be
prosecuted for violating valid criminal laws.” Id. (quoting O’Shea v. Littleton,
414 U.S. 488, 497 (1974)). Pedroza-Rocha seizes on this language, arguing that
a controversy in this case cannot be premised on the assumption that he will
violate the law by reentering the country. This reads Spencer too broadly. In
Spencer, as well as the cases it relied upon, the party challenging governmental
action sought to premise jurisdiction on the possibility that the challenger
might violate the law. Here, by contrast, the Government seeks to premise
jurisdiction on the possibility that someone else may violate the law. As the
Ninth Circuit has noted in rejecting this same argument on analogous facts,
the Government in this case “is not seeking to benefit from future criminal
behavior it can prevent.” United States v. Plancarte-Alvarez, 366 F.3d 1058,
1063 (9th Cir. 2004). Instead, the Government “has no control over whether
[Pedroza-Rocha] will choose to violate the laws of this country by reentry.” Id.
This distinction takes the case before us out of the principle of Spencer and
leaves it squarely within the ambit of Villamonte-Marquez. This case is not
moot.
                                       B.
        Turning to the merits, the Government argues that the district court
erred in concluding that the lack of a date and time on Pedroza-Rocha’s 2003
                                       7
     Case: 18-50828       Document: 00515068424         Page: 8    Date Filed: 08/08/2019



                                      No. 18-50828
NTA deprived the IJ of jurisdiction in the 2003 removal proceeding. This court
reviews the district court’s ruling on a motion to dismiss an indictment de novo.
United States v. Kay, 513 F.3d 432, 440 (5th Cir. 2007).
       The initiation of removal proceedings under the Immigration and
Nationality Act is governed by 8 U.S.C. § 1229. In relevant part, the statute
provides that in such proceedings “written notice (in this section referred to as
a ‘notice to appear’) shall be given in person to the alien.” Id. § 1229(a)(1). An
NTA must include, inter alia, “[t]he time and place at which the proceedings
will be held.” § 1229(a)(1)(G)(i). Title 8 of the Code of Federal Regulations,
§ 1003.14, entitled “Jurisdiction and commencement of proceedings,” 3 provides
that “[j]urisdiction vests, and proceedings before an Immigration Judge
commence, when a charging document is filed with the Immigration Court by
the [Immigration and Naturalization] Service.” Id. § 1003.14(a). “Charging
document,” in turn, “means the written instrument which initiates a
proceeding before an Immigration Judge” and includes “a Notice to Appear, a
Notice of Referral to Immigration Judge, and a Notice of Intention to Rescind
and Request for Hearing by Alien.” Id. § 1003.13.
       The statutory and regulatory requirements for a valid NTA in
immigration proceedings differ from one another. As discussed, 8 U.S.C. § 1229
requires that NTAs include, inter alia, the time and place of a hearing. By
contrast, the regulations, while mimicking several of the statutory
requirements, do not mandate that the time of a hearing be included in an
NTA. See 8 C.F.R. § 1003.15(b). But the regulations do require that the NTA
include such information “where practicable.” Id. § 1003.18(b). In that same
provision, the following sentence states, “If that information is not contained


       3As explained below, our recent decision in Pierre-Paul held that, despite its title,
§ 1003.14 does not set forth the prerequisites for an IJ’s jurisdiction. --- F.3d --- 2019 WL
3229150 at *6 (5th Cir. July 18, 2019).
                                             8
    Case: 18-50828      Document: 00515068424     Page: 9     Date Filed: 08/08/2019



                                  No. 18-50828
in the Notice to Appear, the Immigration Court shall be responsible for
scheduling the initial removal hearing and providing notice to the government
and the alien of the time, place, and date of hearing.” Id.
      The Supreme Court addressed the statutory requirement that an NTA
include date-and-time information in Pereira v. Sessions, 138 S. Ct. 2105
(2018). Pereira concerned the so-called stop-time rule under the Illegal
Immigration Reform and Immigration Responsibility Act of 1996 (“IIRIRA”).
Id. at 2109-10. Under IIRIRA, the Attorney General has discretion to cancel
the removal of certain nonpermanent residents, so long as they meet certain
criteria. 8 U.S.C. § 1229b(b)(1). The criterion at issue in Pereira was the
requirement that “the noncitizen must have ‘been physically present in the
United States for a continuous period of not less than 10 years immediately
preceding the date of [an] application’ for cancellation of removal.’” Pereira, 138
S. Ct. at 2110 (alteration in original) (quoting § 1229b(b)(1)(A)). Under the
stop-time rule, that period ends “when the alien is served a notice to appear
under section 1229(a) of this title.” Id. (quoting § 1229b(d)(1)(A)). At issue
before the Supreme Court was whether the Government’s service of an NTA to
Pereira stopped his period of continuous presence. Id. at 2113-14. As in this
case, the Government failed to include the time and date of the removal
proceedings in the NTA provided to Pereira, instead stating that both were “to
be set.” Id. at 2112.
      The Supreme Court agreed with Pereira that the service of an NTA that
lacked the information required under § 1229(a) did not stop the clock on his
period of continued presence. The Court determined that the “statutory text
alone [was] enough to resolve” that question. Id. at 2114. Looking to the stop-
time rule’s cross-reference to § 1229(a), the court found that “the statute
specifies where to look to find out what ‘notice to appear’ means.” Id. Because
§ 1229(a) requires that time-and-place information be included on an NTA, the
                                        9
    Case: 18-50828       Document: 00515068424        Page: 10     Date Filed: 08/08/2019



                                      No. 18-50828
Court concluded that to trigger the stop-time rule, the Government must serve
an NTA that, “at the very least, ‘specif[ies]’ the ‘time and place’ of the removal
proceedings.” Id. (alteration in original). Thus, the Court concluded that the
invalid NTA could not halt Pereira’s period of continuous presence for purposes
of the stop-time rule. Id. at 2113-14.
       The district court’s dismissal of the indictment below was based on its
understanding that (1) for an IJ to have jurisdiction, the Government must
have served the noncitizen with a valid NTA, as outlined in 8 C.F.R. §§ 1003.13
and 1003.14, and (2) under Pereira, for an NTA to be “valid,” it must list a date
and time. While this appeal was pending, this court issued an opinion
addressing this precise argument in Pierre-Paul v. Barr, ---F.3d---, 2019 WL
3229150 (5th Cir. July 18, 2019). The posture of Pierre-Paul is different from
the case at bar, but the central legal issue is the same. Pierre-Paul was an
appeal from a Board of Immigration Appeals decision affirming an IJ’s order
of deportation. Id. at *3. Pierre-Paul challenged his deportation order arguing,
inter alia, that the IJ lacked jurisdiction because the NTA in his case failed to
include a date and time. Id. at *1-2. We rejected Pierre-Paul’s argument for
“three independent reasons.” 4
       First, Pierre-Paul’s notice to appear was not defective. Second,
       assuming arguendo that the notice to appear were defective, the
       immigration court cured the defect by subsequently sending a
       notice of hearing that included the time and date of the hearing.
       Third, assuming arguendo that the notice to appear were defective
       and the defect could not be cured, 8 C.F.R. § 1003.14 is not
       jurisdictional.

Id. at *3.




       4As this court noted in Pierre-Paul, “alternative holdings are binding and not obiter
dictum.” 2019 WL 3229150 at *3 n.2.
                                            10
   Case: 18-50828     Document: 00515068424      Page: 11   Date Filed: 08/08/2019



                                  No. 18-50828
      Each of Pierre-Paul’s three alternative holdings renders the district
court’s ruling in this case untenable. First, the Pierre-Paul court found that the
NTA in that case was not defective under Pereira, despite its failure to include
date-and-time information. Id. at *3-4. Since the district court here found the
NTA wanting because of its failure to include a date and time, its decision was
in error under Pierre-Paul. Second, the Pierre-Paul court held that the
subsequent serving of a notice of hearing that includes a date and time cured
any defect that might have existed in the NTA. Id. at *4-5. Here, Pedroza-
Rocha was similarly served with a subsequent notice of hearing that did
include a date and time. Thus, under Pierre-Paul, any alleged defect was cured
by the later service of a notice of hearing. Finally, the Pierre-Paul court held
that § 1003.14 was not jurisdictional. Id. at *5-6. Pedroza-Rocha’s argument
on appeal—like the district court’s holding below—relies on the premise that
§ 1003.14 sets forth jurisdictional requirements. Otherwise, the failure to serve
a valid NTA would amount to a ministerial, rather than jurisdictional, defect,
and the error could be waived where, as here, the alien fails to raise it in the
underlying proceeding. As a result, Pierre-Paul’s third alternative holding that
§ 1003.14 is not jurisdictional forecloses Pedroza-Rocha’s jurisdictional
argument as well. Accordingly, following Pierre-Paul, we conclude that the IJ
in Pedroza-Rocha’s 2003 removal proceeding did not lack jurisdiction as a
result of the Government’s failure to include a date and time on Pedroza-
Rocha’s NTA. The district court therefore erred in dismissing the indictment
and its judgment must be reversed.
                                       C.
      We also hold that the district court should have denied the motion to
dismiss the indictment because 8 U.S.C. § 1326(d) bars Pedroza-Rocha’s
collateral attack on the validity of his removal order. See Pierre-Paul, 2019 WL
3229150, at *3 n.2 (“In this circuit, alternative holdings are binding and not
                                       11
   Case: 18-50828    Document: 00515068424      Page: 12   Date Filed: 08/08/2019



                                 No. 18-50828
obiter dictum.”). As we explained in United States v. Parrales-Guzman, 922
F.3d 706 (5th Cir. 2019), an alien seeking to collaterally attack the underlying
removal order in a later reentry prosecution must show, inter alia, that he
“exhausted any administrative remedies that may have been available to seek
relief against the order.” Id. at 707 (quoting 8 U.S.C. § 1326(d)(1)). We then
held that Parrales-Guzman’s collateral attack failed because he did not
exhaust all available administrative remedies by appealing or reopening the
removal order. Id.
      Pedroza-Rocha argues that § 1326(d) poses no bar in this case because
the 2003 Removal Order was void ab initio, asserting once again that the IJ
who issued the order lacked jurisdiction. We rejected substantially the same
argument in Parrales-Guzman. In that case, Parrales-Guzman argued that
“§ 1326(d)’s bar on collateral attacks does not attach because [the] removal
order was void ab initio as it rested on an unconstitutionally vague statute.”
Id. We disagreed, writing that such an argument “upends Congress’s mandate
that collateral review in the course of re-entry prosecutions be available only
in a narrow set of circumstances.” Id.; see also Ross v. Blake, 136 S. Ct. 1850,
1857 (2016) (“[J]udge-made exhaustion doctrines, even if flatly stated at first,
remain amenable to judge-made exceptions. . . . But a statutory exhaustion
provision stands on a different footing. There, Congress sets the rules—and
courts have a role in creating exceptions only if Congress wants them to.”).
      Despite having been advised of his right to appeal by the IJ, Pedroza-
Rocha did not file an appeal with the Board of Immigration Appeals. Having
failed to exhaust all administrative remedies, Pedroza-Rocha is thus barred
under 8 U.S.C. § 1326(d)(1) from collaterally attacking his removal order.
Parrales-Guzman, 922 F.3d at 707. For this additional reason, the district
court erred in granting Pedroza-Rocha’s motion to dismiss the indictment.


                                      12
   Case: 18-50828    Document: 00515068424    Page: 13   Date Filed: 08/08/2019



                               No. 18-50828
                                    III.
      For the reasons set forth above, the judgment of the district court is
REVERSED and the case is REMANDED for further proceedings consistent
with this opinion.




                                    13